Citation Nr: 0600219	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  03-11 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for frostbite of the 
feet.

2. Entitlement to service connection for neuropathy of the 
lower extremities.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1942 to June 
1946 and from September 1950 to November 1951. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In January 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing 
testimony is associated with the claims file.

In September 2004, the Board remanded the case for further 
evidentiary development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).

In a June 2005 rating decision, as a result of the Board's 
remand, the agency of original jurisdiction granted service 
connection for residuals of appendicitis, which was pending 
on appeal.  As the grant of service connection resolved the 
issue in the veteran's favor, the issue is no longer before 
the Board for appellate review. 


FINDINGS OF FACT

1. Residuals of frostbite of the feet are not currently 
shown. 

2. Neuropathy of the lower extremities is unrelated to an 
injury or a disease of service origin.




CONCLUSIONS OF LAW

1. Frostbite of the feet was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).

2. Neuropathy of the lower extremities was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Duty to Notify 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. 

A review of the record shows the RO provided the veteran with 
pre-adjudication VCAA notice by letter, dated in May 2001, to 
the extent that the veteran was notified of the evidence 
needed to substantiate a claim of service connection, namely, 
evidence of an injury, disease, or event causing an injury or 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury, disease, or event causing an injury or disease 
during service.  The veteran was also notified that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that he could submit private medical 
records or authorize VA to obtaining private medical records 
on his behalf.  

In the April 2003 statement of the case, the RO notified the 
veteran of 38 C.F.R. § 3.159 with the provision that the 
claimant provide any evidence in his possession that 
pertained to a claim.  To the extent that the 38 C.F.R. 
§ 3.159 notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  However the action 
of the AOJ described above cured the procedural defect 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claims as he 
had the opportunity to submit additional argument, which he 
did, and evidence, and to address the issues at a hearing, 
which he did too.  For these reasons, the veteran has not 
been prejudiced by timing of the 38 C.F.R. § 31.59 notice.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  

Factual Background

The service medical and personnel records for the first 
period of service disclose that the veteran was stationed at 
Manhattan Beach, New York, from July 1943 to February 1944.  
In January and February 1944, the veteran was diagnosed with 
strain of the ankles. 

For the second period of service, the service medical 
records, including the reports of entrance and separation 
examinations, did not contain a complaint, finding, or   
history of a cold injury or neurological abnormality. 

After service, private medical records, covering the period 
from 1999 to 2001, disclose an assessment of arteriosclerotic 
heart disease after a myocardial infarction in May 2000.  In 
February 2001, there was a history of a cerebral vascular 
accident in 1998 with residuals of left foot numbness.  When 
noted, there was no clubbing, cyanosis, or edema of the lower 
extremities. 

In March 2001, records of a Federal agency disclose findings 
of decreased sensation in the feet and peripheral neuropathy. 

VA records, dated in March 2001, disclose a history of 
frostbite during World War II.  Examination revealed no skin 
changes. The peripheral vascular examination revealed no 
claudication or leg cramps.

On VA examination in August 2002, the veteran stated he 
suffered a cold injury while serving in New York, where he 
was hospitalized for two to three months for splitting of the 
skin with a foul smelling exudative discharge.  The veteran 
complained of cold intolerance during cold weather and 
decreased sensation in the feet.  He denied Raynaud's 
phenomenon, hyperhidrosis, ulcerations, skin breakdown or 
changes in color.  The pertinent findings were edema and 
coolness.  There was no sensation to light touch on either 
foot and no differentiation between cool and warm.  The 
posterior tibial pulse could not be felt.  The impression was 
peripheral neuropathy consistent with a cold injury, but the 
examiner did not have the service medical records for review 
and he indicated that the initial injury did not sound like a 
cold injury.

In January 2004, the veteran testified that in the winter of 
1943 in Brooklyn, New York, his feet froze and cracked after 
standing guard duty in cold and rainy weather and that his 
legs and feet have bothered him ever since.

Applicable Law

To establish service connection the facts must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Stated differently, to establish service connection, there 
must be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).



1. Frostbite of the Feet  

The service medical records for each period of service do not 
document a cold injury.  Excluding peripheral neuropathy, 
after service, there is no medical evidence of current 
residuals of frostbite of the feet. 

As for the veteran's statements and testimony about frozen 
feet or frostbite during service, in the absence of medical 
evidence of current residuals of frostbite, excluding 
peripheral neuropathy, service connection cannot be granted 
if there is no present disability.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303.  The Court has held that a condition or 
injury occurred in service alone is not enough, and that 
there must be a current disability resulting from that 
condition or injury.  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

As the Board may consider only independent medical evidence 
to support its findings, and, excluding peripheral 
neuropathy, as there is no favorable medical evidence of a 
current frostbite residuals of the feet, the preponderance of 
the evidence is against the claim, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).

2. Neuropathy of the Lower Extremities 

The service medical records for the first period of service 
during World War II show that in January and February 1944 
the veteran was hospitalized for a strain of the ankles.  No 
cause for the strain was indicated.  The rest of the service 
medical records, including the service medical records for 
the second period of service, contain no history of a cold 
injury or finding of peripheral neuropathy.  As the service 
medical records fail to establish the presence of permanent 
disability related to frostbite during service, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  After service, peripheral 
neuropathy was 


first documented in 2001, more than 50 years after World War 
II.  The period without documented symptoms from 1944 to 2001 
is probative evidence against continuity of symptomatology.  

As for the probative weight of the veteran's statements and 
testimony that his legs and feet have bothered him ever since 
service, the record shows that peripheral neuropathy was 
first documented in 2001, more than 50 years after service, 
which again does not support a showing of continuity of 
symptomatology.  

Although the VA examiner found peripheral neuropathy 
consistent with a cold injury, the examiner did not relate 
the peripheral neuropathy to the injury the veteran 
described.  

When the records contemporaneous with service are compared 
with the veteran's post-service evidence, the post-service 
evidence does not establish a sufficient basis to find that 
the post-service peripheral neuropathy is related to service. 

As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence that the current peripheral neuropathy was caused by 
a cold injury during service, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for frostbite of the feet is denied.

Service connection for neuropathy of the lower extremities is 
denied.


____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


